December 1, 2008 Tentative agreement reached between Catalyst and PPWC Crofton, (BC) – The Pulp and Paper Workers of Canada (PPWC), Local #2 and Catalyst Paper announced today that a tentative agreement has been reached on the renewal of the collective agreement at the Crofton Division. The deal addresses the twin priorities of an $80 per tonne target in labour costs and the PPWC Industry Pattern Agreement. The four-year agreement will enable the operation to achieve competitive labour costs through innovation in work practices and implementation of new ways to reduce manning levels without the need for traditional layoffs and severances.
